Pee Cubiam.
The defendant assigns as error (1) the Court’s failure to exclude the defendant’s admission to the arresting officer on the ground the officer failed to warn him of his constitutional rights to remain silent; (2) the court failed to direct a verdict of not guilty at the close of the evidence.
Officer Denny testified he went to the scene of the accident, sent the injured man, Bell, to the hospital, and ascertained from a bystander the description and license number of the vehicle which struck Bell and failed to stop. Through the Motor Vehicles Registration Department the officer ascertained that the license had been issued to the defendant, residing in Greensboro. Officer Denny contacted the police department in Greensboro. Soon thereafter the defendant called the police department in Raleigh and admitted over the telephone to Officer Denny that he was in Raleigh on South Street, going west, when this man, James Bell, walked out into the street and into the side of his car. “I did not tell him that anything he told me might be used against him. Actually, I didn’t have a chance to tell him that. I didn’t tell him that before he made a statement to me.”
The record fails to show wherein the defendant’s constitutional rights were denied him. Under the circumstances Officer Denny’s evidence as to the admissions was competent. The evidence was sufficient to carry the case to the jury and to sustain the verdict.
No error.